Case: 1:16-cv-08637 Document #: 3757-9 Filed: 08/13/20 Page 1 of 5 PageID #:260149




                           Exhibit G
Case: 1:16-cv-08637 Document #: 3757-9 Filed: 08/13/20 Page 2 of 5 PageID #:260150



Dear [Counsel for Class Member]:

We are in receipt of your exclusion request submitted on behalf of [Class Member name] in relation to
the Broiler Chicken Antitrust Litigation, No. 1:16-cv-08637 (N.D. Illinois) (the “Action”). The exclusion
request advises that certain claims were assigned to [Class Member name] and those assigned claims
should be excluded from the Action. To effectuate the exclusion of the assigned claims, please complete
the attached Notification of Irrevocable Assignment and return it to the Settlement Administrator within
21 days of this email. You must email the completed, signed Notification of Irrevocable Assignment to
info@broilerchickenantitrustlitigation.com.

Please make sure to include the required details for each assignment, including the name and address of
the assignor and the total value of assigned purchases by year and Defendant/Co-conspirator. Please
add or delete rows as needed. Note that signatures from the assignee and all assignors are also
required.

If you have any questions about the Notification of Irrevocable Assignment, please contact Bronyn
Heubach at bronyn.heubach@jndla.com or 206-641-9786.

Regards,
Case: 1:16-cv-08637 Document #: 3757-9 Filed: 08/13/20 Page 3 of 5 PageID #:260151




           [TEMPLATE NOTIFICATION OF IRREVOCABLE ASSIGNMENT]

[INSERT DATE]


Broiler Chicken Antitrust Litigation
c/o JND Legal Administration
P.O. Box 91343
Seattle, WA 98111
info@broilerchickenantitrustlitigation.com

Re:    In re: Broiler Chicken Antitrust Litigation -
       Notification of Irrevocable Assignment

Dear Settlement Administrator:

Each of the undersigned believe that they are members of the Settlement Class in the litigation
captioned In re Broiler Chicken Antitrust Litigation, No. 1:16-cv-08637 (N.D. Illinois) (the
“Action”). We write to inform you that [INSERT NAME OF ASSIGNEE] has obtained
assignments from these Settlement Class Members, which we intend to be legally binding, for all
claims related to the purchase of Broiler Chicken in connection with the Action.

Specifically, [INSERT NAME OF ASSIGNEE] has obtained assignments from the following
entities: [INSERT NAMES OF ASSIGNORS AND SPECIFY IF ASSIGNMENT IS AS TO ALL
OF ASSIGNORS’ PURCHASES OR ONLY A PORTION (AND IF SO, WHICH PORTION)].
The total value of the Broiler Chicken purchases made by the assignor(s) from a defendant or
named co-conspirator and assigned to [INSERT NAME OF ASSIGNEE] by each of the Settlement
Class Members is as follows:

 Name/Address of Assignor          Total Value of Assigned Purchases By Year/Defendant
 (specify if full assignment of
 all of assignor’s purchases or   Year           Defendant/Co-      Broiler Purchase Total
 only a subset)                                  Conspirator
                                  2008           Tyson              $X,XXX,XXX.XX
                                  2009           Perdue             $XXX,XXX.XX

 Name/Address of Assignor          Total Value of Assigned Purchases By Year/Defendant
 (specify if full assignment of
 all of assignor’s purchases or   Year           Defendant/Co-      Broiler Purchase Total
 only a subset)                                  Conspirator
                                  2008           Tyson              $X,XXX,XXX.XX
                                  2009           Perdue             $XXX,XXX.XX
Case: 1:16-cv-08637 Document #: 3757-9 Filed: 08/13/20 Page 4 of 5 PageID #:260152




 Name/Address of Assignor            Total Value of Assigned Purchases By Year/Defendant
 (specify if full assignment of
 all of assignor’s purchases or     Year          Defendant/Co-          Broiler Purchase Total
 only a subset)                                   Conspirator
                                    2008          Tyson                  $X,XXX,XXX.XX
                                    2009          Perdue                 $XXX,XXX.XX



We understand that we may be required to provide more information, including without limitation
transactional-level purchase detail in spreadsheet format (.csv, MS Excel, etc.) in order to validate
the assignment purchase totals listed above; information supporting the validity of this assignment;
and information to further identify assignee(s), assignor(s), and any subsidiaries or other related
entities. We agree to provide such information.

Please be advised that as a result of these assignments, all rights, options and remedies afforded to
the undersigned Settlement Class Members in the Action with respect to the purchases listed as
assigned herein have been irrevocably transferred to [INSERT NAME OF ASSIGNEE], including
but not limited to the right to opt out of the Action.

Without limiting the foregoing, each of the Settlement Class Members hereby instructs and directs
the Settlement Administrator to contact [INSERT NAME OF ASSIGNEE] at the address set forth
below for any further communication or correspondence.

      [INSERT NAME, ADDRESS AND CONTACT INFORMATION FOR ASSIGNEE]

It is acknowledged and agreed that the instructions contained herein may not be rescinded or
revoked at any time. This letter may be executed in counterparts, each of which shall be deemed
an original and all of which shall together constitute one and the same instrument.

Sincerely,


[INSERT NAME OF ASSIGNEE]

By: ___________________
[Name of Individual Authorized to Act on Behalf of the Company]
[Title of Authorized Individual]




                                      [INSERT COMPANY NAME OF CLASS
                                  MEMBER/ASSIGNOR]

                                       By: ___________________
Case: 1:16-cv-08637 Document #: 3757-9 Filed: 08/13/20 Page 5 of 5 PageID #:260153




                               [Name of Individual Authorized to Act on Behalf of
                               Company]
                               [Title of Authorized Individual]

                             [INSERT COMPANY NAME OF CLASS
                         MEMBER/ASSIGNOR]

                               By: ___________________
                               [Name of Individual Authorized to Act on Behalf of
                               Company]
                               [Title of Authorized Individual]

                             [INSERT COMPANY NAME OF CLASS
                         MEMBER/ASSIGNOR]

                               By: ___________________
                               [Name of Individual Authorized to Act on Behalf of
                               Company]
                               [Title of Authorized Individual]
